AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                           Northern District of Iowa

                   United States of America                             )
                              v.                                        )
                                                                        )              19-CR-4045-LTS-KEM
                                                                              Case No. __________________
                          Amy Francisco                                 )
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
               ✔   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                   (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                   (b) an offense for which the maximum sentence is life imprisonment or death; or
                   (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                   (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                   (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                      Page 1 of 3

                   Case 5:19-cr-04045-LTS-KEM Document 21 Filed 08/28/19 Page 1 of 3
AO 472 (Rev. 11/16) Order of Detention Pending Trial

       B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
       rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
       defendant as required and the safety of the community because there is probable cause to believe that the defendant
       committed one or more of the following offenses:
              (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
              Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
              U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
              (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
              (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
              or more is prescribed;
              (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
              imprisonment of 20 years or more is prescribed; or
              (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
              2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
              2260, 2421, 2422, 2423, or 2425.

       C. Conclusions Regarding Applicability of Any Presumption Established Above

                The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                ordered on that basis. (Part III need not be completed.)
                OR
                The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g)WKHDYDLODEOHFRQGLWLRQVRIUHOHDVH and the
information presented at the detention hearing, the Court concludes that the defendant must be detained pending trial
because the Government has proven:
   ✔ By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure

     the safety of any other person and the community.

   ✔   By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
       the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

        ✔   Weight of evidence against the defendant is strong
        ✔  Subject to lengthy period of incarceration if convicted
        ✔ 3rior criminal history

          3articipation in criminal activity while on probation, parole, or supervisioQ
          History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
        ✔ Lack of stable residence

           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
                                                                                                                      Page 2 of 3

                   Case 5:19-cr-04045-LTS-KEM Document 21 Filed 08/28/19 Page 2 of 3
AO 472 (Rev. 11/16) Order of Detention Pending Trial

        ✔  Significant family or other ties outside the United States 
          Lack of legal status in the United States
          Subject to removal or deportation after serving any period of incarceration
          Prior failure to appear in court as ordered
          Prior attempt(s) to evade law enforcement
        ✔ 8se of alias(es) or false documents

        ✔ Background information unknown or unverified

           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
 In addition to the reasons stated on the record, I based my findings on:
 - Defendant's apparent use of the alias "Sofia" with potential witnesses and victims in this case in what appears
 to have been an attempt to distance herself from the charged offenses.

 - Information provided by Defendant to law enforcement in June 2019, about her role in the alleged offense,
 varied from interviews with witnesses (whose information was generally consistent).

 - Corroboration of witness information (going to possible motive for the charged offenses), based primarily on
 information from former co-workers who approached law enforcement following Defendant's arrest.

 - Discrepancies in information from the pretrial services reports and from the detention hearing about the
 location and contact with Defendant's father: (1) Defendant stated during a pretrial services interview in the
 Southern District of California in July 2019 that her father lived in Missouri and that she had no contact with
 him; and (2) testimony during the detention hearing showed that Defendant's father resided at the same
 residence with her in June 2019, and that he still resided there in July 2019. Although this could be consistent
 with Defendant not having contact with her father after she traveled to Guatemala and after her arrest on July
 10, 2019, the inconsistency troubles the court, especially in light of other indications Defendant has attempted
 to conceal information.

 - Defendant's ties to Guatemala and recent travel there despite an apparent lack of financial resources.

 - The recommendation of United States Probation.

                                                 Part IV - Directions Regarding Detention
The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the
person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding.

                                          1BSU7%JSFDUJPOT3FHBSEJOH3FWJFXPS"QQFBM
*GFJUIFSQBSUZTFFLTGVSUIFSSFWJFXPSBQQFBMTUIJTPSEFS UIFQBSUZSFRVFTUJOHBDIBOHFJOUIFPSJHJOBMNVTU  BUUBDI
BDPQZPGUIJTPSEFSUPUIFBQQFBMBOE  QSPNQUMZTFDVSFBUSBOTDSJQU


Date:       08/28/2019
                                                                             United S
                                                                                    States
                                                                                      ttaates Magistrate Judge
                                                                                                                        Page 3 of 3



                   Case 5:19-cr-04045-LTS-KEM Document 21 Filed 08/28/19 Page 3 of 3
